Citation Nr: 1708666	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  09-23 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether the debt for an overpayment of additional compensation for a dependent (A.) was properly calculated.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran appellant served on active duty in the United States Army from August 1983 to April 1990, when he was placed on the Temporary Disability Retirement List (TDRL).

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 determination of the above Regional Office (RO) of the Department of Veterans Affairs (VA) that the Veteran was not entitled to receive dependent compensation for his stepdaughter A. as of December 1994, and that an overpayment had been created by his receipt of such dependent compensation.

In March 2012, a Travel Board hearing was held at the above RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the eFolders.

In May 2012, the Board held that the criteria for entitlement to dependency status for the Veteran's stepdaughter were not met as of the date of his December 1994 divorce from his stepdaughter's mother.  The Board remanded the issue of whether the debt for an overpayment of additional compensation for a dependent was properly calculated.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's remand noted that the Veteran's March 2012 hearing testimony and various written statements essentially reflected an intent to challenge the calculation of the indebtedness stemming from benefits paid on behalf his of stepdaughter A.  The Veteran stated that he did not understand how the contested overpayment was calculated and he had no idea of the amount of any overpayment he supposedly owed.  He also stated that he did not know how much he had been shortchanged by way of an apportionment to his ex-wife M., on behalf of their children N. and S.  The Veteran specified that he had never received a letter from VA informing him of the amount of money that he had been overpaid as a result of A. having been considered a dependent after December 1994, the month that he and her mother were divorced.  During the hearing, he stated that VA had told him that it owed him money, and sent him a check for $516.20 or $520.16.  See Transcript at pp. 21-22.  In November 2016 correspondence, the Veteran asserted that he was still owed $3330.30.

The Board remanded the claim so that the Veteran could be provided an accounting of the dependent benefits that were improperly paid to him for the stepdaughter after his December 1994 divorce from her mother, broken down by month, and an accounting of the apportionment that was withheld from his award, broken down by month.  Each accounting was to offer a comparison of the amount that was paid each month versus the amount that was due during each month to the Veteran.  The accounting was also to provide data, also broken down on a monthly basis, as to the amounts of money that would have been paid and withheld in combination with consideration of both the apportionment and the reduction due to overpayment. 

In response, in February 2013 VA sent the Veteran correspondence that included a chart showing his monthly entitlement amount from May 1990 to April 2015.  In June 2016, VA sent the Veteran correspondence showing the calculation of an overpayment relating to apportionment claims for N. and S., the date the apportionments began, the date payments for N. (but not A.) ended, the date the collection for the apportionments ended and the amount of the total collection.  Neither letter informed the Veteran of the amount of the overpayment he owed for A., how it was calculated, the date of the cessation of the dependent benefits for A., or the amount repaid so far.  Neither letter addressed any amounts of money VA repaid to the Veteran.

The development requested by the Board's May 2012 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an audit of his account in writing, which clearly shows the exact amount of the overpayment created; the calculation of the overpayment; the date of the cessation of the dependent benefits for his former stepdaughter, A., the amount repaid by the Veteran so far, and any amounts repaid by VA to the Veteran.  

A copy of the audit should be placed in the Veteran's eFolder.  

2.  Then, readjudicate the issue on appeal (the amount of the overpayment debt).  The Veteran should be informed of the determination as to the calculation of any indebtedness and should be apprised of his appellate rights as they pertain to such determination.

3.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a Supplemental Statement of the Case, to contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




